Citation Nr: 0213913	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  99-01 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.  

2.  Entitlement to service connection for speech impairment 
as secondary to service-connected aphthous stomatitis, canker 
sores of the mouth.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from February 1986 to 
November 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from June and November 1998 rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The veteran was scheduled for a hearing 
before a Board Member at the RO in February 2000 but failed 
to report.  

In a June 2000 decision, the Board denied the veteran's 
claims for entitlement to service connection for a back 
disorder, as well as for entitlement to a rating in excess of 
10 percent for aphthous stomatitis, canker sores of the 
mouth.  The Board remanded the issues pertaining to 
entitlement to service connection for a left ankle disorder, 
entitlement to service connection for a speech impairment as 
secondary to service-connected aphthous stomatitis, and 
entitlement to service connection for an anxiety disorder as 
secondary to service-connected aphthous stomatitis.  

The Board notes that when the veteran filed a claim for 
entitlement to service connection for an ankle disorder in 
October 1997, he indicated that the claim was for a right 
ankle disability.  Subsequent statements by the veteran and 
the evidence, to include service medical records, reflect 
that it is the left ankle that is the actual focus of the 
claim.  The RO has considered all evidence pertaining to both 
ankles in previous determinations.  Therefore, the claim is 
reclassified as on the title page of this decision to reflect 
that entitlement to service connection is claimed for a left 
ankle disorder.  

Finally, the Board notes that in a June 2002 rating decision, 
the RO service connected the veteran for anxiety as secondary 
to service-connected aphthous stomatitis, awarding a 30 
percent rating.  As such, the Board finds that issue is no 
longer on appeal.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran does not have a current left ankle disorder.  

3.  The veteran does not have current have canker sores of 
the tongue.  

3.  The veteran failed to appear at a scheduled VA 
examination without explanation for the purpose of evaluating 
his claimed speech impairment.  

4.  A speech impairment is not due to, the result of, or 
aggravated by service-connected aphthous stomatitis, canker 
sore of the mouth.  


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  

2.  A speech impairment is not proximately due to, the result 
of, or aggravated by a service-connected disease or injury.  
38 U.S.C.A. § 1131; 38 C.F.R. 3.303, 3.306, 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
requirements for the benefits sought on appeal, the evidence 
necessary to substantiate his claims, and the basis of the 
RO's decisions with respect to his claims.  

In a July 2001 letter, the RO informed the veteran of the 
evidence needed to substantiate his claims, the evidence he 
was responsible for obtaining, and the evidence VA would 
obtain.  VA has thereby met its obligations to notify the 
veteran of the evidence needed to substantiate his claims on 
appeal.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the RO has obtained all evidence identified by 
the veteran as being pertinent to his claims.  The veteran 
has not otherwise submitted or requested that the RO obtain 
additional medical evidence, and the Board is not aware of 
any such evidence.  In this respect, the RO has attempted to 
obtain records from Jerome Wasserstein, D.O., for his 
treatment of the veteran from January 1998 to the present, 
but has not received any response from Dr. Wasserstein.  In a 
February 2002 letter, the RO informed the veteran that it was 
unable to obtain records from Dr. Wasserstein and that the 
veteran would need to contact Dr. Wasserstein and have him 
submit the records to VA.  

Additionally, in its June 2000 remand order, the Board 
instructed the RO to schedule the veteran for an 
otolaryngological examination.  In the Board's remand order, 
the veteran was notified of the consequences of failing to 
report for the examination and of the pertinent regulation, 
38 C.F.R. § 3.655.  The veteran reported for an initial 
otolaryngological evaluation in August 2000.  He subsequently 
failed to report for an additional otolaryngological 
examination that had been scheduled to evaluate his claimed 
speech impediment.  

The RO issued a supplemental statement of the case (SSOC) in 
June 2002, in which the veteran was notified that his claim 
was denied because of his failure to report for his scheduled 
examination.  The SSOC noted the pertinent regulation, 
38 C.F.R. § 3.655, and the need for the veteran to show good 
cause as to why he did not report for the examination.  No 
response to the SSOC has been received from either the 
veteran or his representative as to the good cause issue, or 
whether the veteran would be willing to report for a 
rescheduled VA examination.  

The Board thus concludes that the notice and duty to assist 
provisions of the VCAA and the implementing regulations have 
been satisfied and accordingly, the Board will address the 
merits of the veteran's claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

Service connection may be granted for disability that is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination, and a 
claimant, without good cause, fails to 
report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 
38 C.F.R. § 3.655(a) (2001).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2002).  

Analysis

Left Ankle

The veteran essentially contends that he incurred a left 
ankle disability as a result of an injury in service.  

In reviewing the evidence of record, the Board notes that 
service medical records document the veteran's treatment in 
service for a sprained left ankle, which he injured playing 
basketball.  There was no finding of fracture or dislocation, 
and the veteran's left ankle was splinted.  A separation 
medical examination is not of record.  

On VA examination in June 1989, the veteran was diagnosed 
with chronic instability of the left ankle as well as lateral 
ankle impingement syndrome.  A clinical record, dated in July 
1989, reflects the veteran's complaints of chronic pain over 
his left leg.  An X-ray of the left ankle was reported 
normal.  The examiner's finding was unknown left leg pain.  

Subsequent clinic notes from Dr. Wasserstein reflect the 
veteran's complaints of problems with his ankles in July 
1997.  No diagnosis was given.  In February 1998, the veteran 
was noted to complain of swelling in both ankles and a 
diagnosis of peripheral edema was reported.  

On VA examination in August 2000, the examiner noted that the 
veteran took Tylenol on an as needed basis to combat 
discomfort in his left ankle.  The veteran complained of 
occasional stiffness in his left ankle with weight bearing 
after prolonged sitting.  The veteran additionally noted rare 
episodes of swelling and did not report any problem with 
pain.  On clinical evaluation, the veteran had a normal gait, 
there was no evidence of swelling or effusion, and there was 
some pain over the lateral aspect of the left ankle with 
palpation.  Additionally, the examiner reported that there 
was no evidence of instability on anterior drawer, either in 
neutral or plantar flexion.  The left ankle was reported as 
exhibiting a full range of motion, with dorsiflexion to 20 
degrees and plantar flexion to 40 degrees.  Radiographic 
studies from July 2000 were noted as not revealing evidence 
of osseous abnormality, fracture, or degenerative changes.  
The examiner's diagnosis was "history of left ankle 
fracture, minimal symptomatology."  

While the veteran was diagnosed with a left ankle disability 
in 1989, the current medical evidence does not reflect a left 
ankle disability.  In this respect, while minimal 
symptomatology associated with stiffness has been reported, 
no underlying disability has been identified.  All of the 
findings on the recent VA examination were within normal 
limits.  Thus, the Board finds that, the veteran does not 
have a current disability for service connection purposes 
associated with an injury to the left ankle in service.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).

Even if it could be argued that the veteran has a current 
left ankle disability, there is no competent evidence linking 
that disability to a disease or injury in service.

In the absence of evidence establishing a current disability 
of the left ankle, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim.  

Speech Impairment

The veteran has reported that there is gross swelling of his 
tongue that severely handicaps his ability to communicate 
clearly and effectively.  A review of the veteran's service 
medical records reveals treatment for canker sores/ulcers of 
the mouth and tongue.  However, there is no documented 
finding or treatment for a speech impairment.  

A statement from Dr. Wasserstein, dated in September 1997, 
notes that he had treated the veteran on numerous occasions.  
Dr. Wasserstein also noted that the veteran had ulcers of the 
right lateral and ventral aspect of the tongue that caused, 
among other things, a speech impairment.  A subsequent VA 
examination in April 1998 did not discuss a speech 
impairment, and the frequency of the veteran's ulcers were 
noted as being varied and resolving regardless of treatment.  
Thereafter, the veteran was again examined in August 2000.  
No evidence of active aphthous ulcers of the mouth or tongue 
was found, but a small fibrinous-feeling lesion on the right 
anterior lateral tongue was identified.  The veteran reported 
that the ulcers appeared when he became stressed.  

The Board notes that, in this instance, the evidence of 
record is not adequate to grant the veteran's claim.  The 
Board ordered additional development of the medical evidence 
in accordance with VA's duty to assist the veteran in the 
development of facts pertinent to his claim.  As noted above, 
the veteran failed to report for a VA examination and has not 
provided good cause for failing to report, or indicated that 
he would be willing to report for an additionally scheduled 
VA examination.  

The Board has considered Dr. Wasserstein's September 1997 
statement in which he reported that the veteran did have a 
speech impairment due to ulcers (aphthous stomatitis) on his 
tongue.  However, medical records associated with Dr. 
Wasserstein's treatment of the veteran, dated from July 1997 
to May 1998, do not reflect complaints, findings, or 
treatment for a speech impairment.

During the VA examinations in April 1998 and August 2000, the 
examiners did not identify the veteran as having a speech 
impairment, nor did the veteran report having such a 
disability.  Therefore, the Board finds a lack of competent 
medical evidence that the veteran had a speech impairment in 
service, or that he has a current speech impairment 
associated with ulcers of the mouth or tongue, the Board 
finds the preponderance of the evidence is against the 
veteran's claim.  


ORDER

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a speech impairment as 
secondary to service-connected aphthous stomatitis is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

